DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 March 2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: controllable valve mechanism in claim 13, wherein “valve” has been interpreted as sufficient structure.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 (and all claims dependent thereon) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite “a throttle device controlled by a controller”.  However, Examiner is not able to locate this particular teaching in the original disclosure.  Although the original disclosure does mention valve mechanisms 71.1-76.1 and 81.1…83.1 and 84.3 may, respectively, be “triggerably configured by a machine controller (not shown)”, “regulated and/or controlled for example by the central machine controller” and “regulated and/or controlled for example by the central machine controller”, no mention appears to be made of a throttle device (e.g., 84.4) “controlled by a controller, which is configured to regulate the throttle device in response to a detection of an operational malfunction and/or cut-out of at least one of the treatment places of the plasma stations”.  Nevertheless, in order to expedite examination the claims have been examined as written. 
Clarification and/or correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2006/0150909 to Behle et al. in view of U.S. Patent Pub. No. 2008/0202610 to Gold et al.
Behle et al. disclose the device capable of plasma treatment of containers (e.g., 25 and 27) substantially as claimed and comprising: a plurality of plasma stations (1) arranged on a plasma wheel (e.g., 80-81 and 84-86), each plasma station including at least one plasma chamber (18) having at least one treatment place (12 and/or 14) and in which at least one container can be inserted and positioned with a container interior on the treatment place, the respective plasma chamber being configured so that it can be at least partially evacuated of a process gas, the plasma stations being capable of being set up to at least partially apply the process gas to the at least one container interior of the respective container such that the at least a partial application of the plasma treatment may be effected at two or  more treatment places simultaneously, the plasma stations also capable of/configured to provide an internal coating on at least the container interior inside the at least partially evacuated plasma chamber during the plasma treatment, the plurality of plasma stations comprising at least one venting line (lines leading towards 63, 65 and 67) capable of/configured for at least partial venting of both the plasma chamber and of the at least one container interior at the treatment place after completion of the plasma treatment within the container interior.
Regarding all intended use limitations, Examiner notes that the courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
However, Behle et al. fail to teach wherein each of the plasma stations further include a bypass line arranged to divert the process gas from flowing to the process chamber, a throttle device controlled by a controller which is configured to regulate the throttle device in response to a detection of an operational malfunction and/or cut-out of at least one of the treatment places of the plasma stations, the throttle valve being positioned along the bypass line and capable of/configured to throttle flow of the process gas being directed through the bypass line before being supplied to the plasma chamber and/or the treatment place upon detection of the malfunction and/or cut-out of the treatment place so that process gas can be carried off by means of one or a plurality of bypass lines before it is supplied to the plasma chamber and/or to the treatment place.  
In terms if claim interpretation, Examiner notes that “cut-out” has been interpreted as inclusive of a plasma chamber/treatment place being “off” or “out of use” at any particular time.
Gold et al. teach provision of a bypass line (Fig. 5, line between 106A and 136) arranged to divert process gas from flowing to a process chamber (114), a throttle device (130) controlled by a controller (150) which is configured to regulate the throttle device in response to a detection of an operational malfunction and/or cut-out (e.g. out of use) of the process chamber, the throttle valve being positioned along the bypass line and capable of/configured to throttle flow of the process gas being directed through the bypass line before being supplied to the plasma chamber and/or the treatment place upon detection of the malfunction and/or cut-out of the treatment place so that process gas can be carried off by means of one or a plurality of bypass lines before it is supplied to the plasma chamber and/or to the treatment place for the purpose of providing a fast evacuation path and/or allowing processing gas to reach a steady state for substrate processing (see, e.g., paras. 23-29, 42-47).  Also see above regarding intended use.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided at least one bypass line, throttle valve and controller in Behle et al. as claimed in order allow for a fast evacuation path and/or allow process gases to reach a steady state prior to substrate processing as taught by Gold et al.
With respect to claim 12, in Gold et al., bypass line opens out in a fluid-tight manner into a central process gas line (lines between 134 and 114) and a second end opens out in a fluid-tight manner into a central vacuum device (136).  
With respect to claims 13 and 16, the bypass line may comprise at least one variable and/or controllable valve mechanism/bypass line valve (108A) positioned between the throttle device and a source of the process gas (134), wherein the at least one variable and/or controllable valve mechanism/bypass line valve is controllable by the controller and said throttle device is positioned downstream at least one variable and/or controllable valve mechanism/bypass line valve.
With respect to claims 14-15, which do not appear to include any structural limitations, again the Examiner notes that the courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the rejections under 35 USC 112, para. a, Examiner has carefully reviewed Applicant’s comments.  Examiner concludes that the idea that a central machine controller might or can control the throttle device is not nearly commensurate to an original disclosure of a central machine controller configured to control the throttle device based on a specific configuration of the central machine controller.  Thus, the rejections based on this issue remain.
Examiner appreciates Applicant’s review of the appropriate standard under 35 USC 103 for analyzing features of a claim with respect to the prior art, and also a restating of the claim 1 claimed invention.
Applicant’s remarks regarding the recitations at issue seem to focus on the idea of a “malfunction”.  However, as previously noted, the claim also includes the idea that the bypass line may also be used in the case of a “cut-off of at least one of the treatment places”.  The rejection is based on this teaching as is set forth in Gold, wherein when combined with the teachings of Behle the invention is considered rendered obvious.  In particular Examiner notes that Gold teaches 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 4233512 disclose a gas diversion from a processing position to evacuation line.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/
Primary Examiner, Art Unit 1716